876 F.2d 103
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jeffrey GREENFIELD (88-2215), David Carmichael (88-2218),Nathaniel Ball (88-2243), George W. Snead(88-2258), and Allen Williams (89-1054),Petitioners-Appellants,v.John GLUCH, Respondent-Appellee.
Nos. 88-2215, 88-2218, 88-2243, 89-1054 and 88-2258.
United States Court of Appeals, Sixth Circuit.
June 12, 1989.

1
Before RALPH B. GUY and RYAN, Circuit Judges, and DAVID D. DOWD, Jr., District Judge.*

ORDER

2
The respondent moves to dismiss as moot the appeals from the district court's judgments denying these petitions for a writ of habeas corpus.  28 U.S.C. Sec. 2241.  The petitioners have not replied to the motion.


3
The issue presented by these appeals is whether the United States Parole Commission must apply the regulations of the District of Columbia to any District of Columbia prisoner held outside of the District in other federal prisons.  Pursuant to the decision in Cosgrove v. Thornburgh, 703 F.Supp. 995 (D.D.C.1988), the Parole Commission has agreed to hold new hearings applying the District's law to these petitioners.  Therefore, the petitioners have received the relief which they requested, and the cases are now moot.


4
The motion to dismiss the appeals is granted.



*
 The Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation